DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-3, and 6-10 have been amended.  Claims 1, and 4-5 are cancelled.  New claims 12-20 are added.  Claims 2-3, and 6-20 are pending in the instant application.

Response to Amendment
The Amendments by Applicants’ representative Mr. Allen Xue filed on 07/05/2022 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 2-3, and 6-10 obviate all the rejections.  The rejections are hereby withdrawn.


Examiner’s Amendment
An examiner’s amendment to the record with the authorization by Applicants’ representative Mr. Allen Xue on 07/21/2022 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

CANCEL claim 2, and INSERT new claim 2 as following:

2.  A compound [Mn4SrO4](R1CO2)8(L1)(L2)(L3)(L4) of Formula II 
    PNG
    media_image1.png
    440
    480
    media_image1.png
    Greyscale
, wherein R1 is H, a C1-8 linear alkyl, or a C1-8 branched alkyl; the four ligands L1, L2, L3 and L4 are the same or different and are each selected from carboxylic acid molecules, pyridine, imidazole, pyrazine, quinoline, isoquinoline, bipyridine, H2O, alcohol molecules, ketones, nitriles, and esters.

CANCEL claim 3, and INSERT new claim 3 as following:

3.  A complex comprising two or more compounds [Mn4SrO4](R1CO2)8(L1)(L2)(L3)(L4) of Formula II 
    PNG
    media_image1.png
    440
    480
    media_image1.png
    Greyscale
, wherein R1 is H, a C1-8 linear alkyl, or a C1-8 branched alkyl; the four ligands L1, L2, L3 and L4 are the same or different and are each selected from carboxylic acid molecules, pyridine, imidazole, pyrazine, quinoline, isoquinoline, bipyridine, H2O, alcohol molecules, ketones, nitriles, and esters.

Reasons for Allowance
	The present invention is drawn to a compound [Mn4SrO4](R1CO2)8(L1)(L2)(L3)(L4) of Formula II 
    PNG
    media_image1.png
    440
    480
    media_image1.png
    Greyscale
, wherein R1 is H, a C1-8 linear alkyl, or a C1-8 branched alkyl; the four ligands L1, L2, L3 and L4 are the same or different and are each selected from carboxylic acid molecules, pyridine, imidazole, pyrazine, quinoline, isoquinoline, bipyridine, H2O, alcohol molecules, ketones, nitriles, and esters according to claim 2; a complex comprising two or more compounds of the Formula II according to claim 3, and a method for preparing the [Mn4SrO4](R1CO2)8(L1)(L2)(L3)(L4) compound.  

The closest prior art is WO2016/124,133 (“the `133 publication”), U.S. equivalent U.S. Patent No.10,421,065.  The `133 publication is distinct from the present invention because the `133 publication is drawn to the compound [Mn4CaO4](R1CO2)8(L1)(L2)(L3) having three ligands L1-3, while the instantly claimed compound [Mn4SrO4](R1CO2)8(L1)(L2)(L3)(L4) has four ligands L1-4 with different core metal Sr over Ca.  In addition, the methods of making the two compounds are different, wherein for the instantly claimed compound of formula II, the reaction can only be carried out in acetonitrile solvent (CH3CN) [0053], while the `133 publication does not teach this requirement.  Furthermore, water was used in preparing the claimed compound [0062], which is not disclosed by the `133 publication.   Therefore, present invention is distinct from the `133 publication.  Accordingly, claims 2-3, and 6-20 are allowed. 

Conclusions
Claims 2-3, and 6-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731